Order entered November 8, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00655-CV

                  IN THE INTEREST OF A.R.S., A CHILD

              On Appeal from the 382nd Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 1-19-0972

                                     ORDER

      We REINSTATE this appeal which we abated to allow the trial court to

conduct a hearing concerning the reporter’s record of the trial portion of the

underlying proceeding. The trial court held the hearing on November 2, 2021 and

filed findings of fact on November 5, 2021.

      In relevant part, the trial court found the reporter’s record at issue will be

prepared by Linda Maddox, the court’s official court reporter, and will be filed no

later than November 10, 2021. We ADOPT these findings and ORDER the

record at issue be filed no later than November 10, 2021. We further ORDER

appellant to file her opening brief no later than November 29, 2021 and any reply
brief no later than December 23, 2021 and ORDER appellee(s) to file the

response brief(s) no later than December 14, 2021. See TEX. R. APP. P. 38.6(d).

In light of the time-sensitive nature of this appeal, we caution the parties that

extensions will not be granted absent exigent circumstances.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Brett A. Hall, Presiding Judge of the 382nd Judicial District Court; Ms.

Maddox; Ms. LaToya Young-Martinez; and, the parties.

                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE